United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1956
                                   ___________

In re: Larry Kenneth Alexander,              *
                                             *
               Debtor,                       *
---------------------------------------      *
                                             *
Larry Kenneth Alexander,                     *
                                             *
               Appellant,                    *
                                             * Appeal from the United States
        v.                                   * Bankruptcy Appellate Panel
                                             * for the Eighth Circuit.
Mary Jo A. Jensen-Carter;                    *
Habbo G. Fokkena,                            *      [UNPUBLISHED]
                                             *
               Appellees.                    *
                                        ___________

                             Submitted: October 21, 2003

                                  Filed: November 12, 2003
                                   ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.
       Larry Kenneth Alexander appeals the Bankruptcy Appellate Panel’s (BAP’s)
order affirming the bankruptcy court’s1 order (1) denying Alexander’s motion to
remove the trustee and to require the trustee to abandon certain real property, and (2)
granting the trustee’s 11 U.S.C. § 105 motion to enjoin Alexander from filing in the
bankruptcy court further motions or proceedings related to the property or the
trustee’s administration of it. Finding no error, we affirm for the reasons stated by the
BAP. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Dennis D. O’Brien, United States Bankruptcy Judge for the
District of Minnesota.
                                           -2-